Citation Nr: 9929491	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda as a result of herbicides.  

2.  Entitlement to service connection for soft tissue sarcoma 
as a result of herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy as a result of herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

Records associated with his claims folder indicate that the 
veteran served on active duty from September 1967 to July 
1969.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a rating decision dated December 1996 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs, whereby the veteran's claims identified on 
the first page of this decision were denied.


FINDINGS OF FACT

1.  Porphyria cutanea tarda is not shown.  

2.  Soft tissue sarcoma is not shown.  

3.  Peripheral neuropathy, if extant, is not shown to be 
related to the veteran active service.  


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for 
porphyria cutanea tarda is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).

2.  A claim for entitlement to service connection for soft 
tissue sarcoma is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).

3.  A claim for entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 1110 (West 1991 & Supp. 1999).  In 
addition, a chronic, tropical, or prisoner-of-war related 
disease, or a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1998) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than one of those listed in 38 C.F.R. 
§ 3.309(a) (1998) will be considered chronic.  38 U.S.C. 
§§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.307(a) (1998).  

For the purposes of this section, the term herbicide agent 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era, specifically:  2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307(a)(6)(i) (1998).

In the instant case, for VA purposes, the Vietnam era began on 
February 28, 1961 and ended on May 7, 1975, inclusive, for 
veterans who served in Vietnam.  38 C.F.R. § 3.2(f) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(ii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The Agent Orange-related diseases listed above shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that porphyria cutanea tarda and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records (SMRs) are devoid of 
any treatment for, or reference to, a porphyria cutanea tarda 
disorder, a soft tissue sarcoma disorder, or a peripheral 
neuropathy disorder.  His pre-induction examination, dated 
June 1967, shows that his skin was clinically evaluated as 
abnormal.  The examiner diagnosed "Tinea Versicolor",  and 
noted that the veteran was qualified for induction.  His 
separation examination report, dated July 1969, shows that he 
was clinically evaluated as normal in all relevant aspects, 
including his skin and neurological systems, as well as his 
upper and lower extremities.  

The veteran's medical history is extensive.  After a thorough 
review of the record, the Board finds there is no clinical 
evidence showing that the veteran currently manifests a 
porphyria cutanea tarda or soft tissue sarcoma disorder.  The 
records do show that he was treated for a variety of 
disorders, including pulmonary edema, phlebitis, high blood 
pressure or hypertension, various cardiovascular disorders, a 
kidney disorder, and a CVA [cerebrovascular accident].  

Although the current medical evidence shows numerous 
references to a left sided hemiparesis,  they do not show 
that the veteran has peripheral neuropathy as a result of 
exposure to a herbicide agent or as a consequence of his 
active service.  Hospital and therapy records show only that 
the veteran received extensive treatment for the residuals of 
his CVA.  A report of a CT scan of the veteran's brain, dated 
August 1983, reveals findings "Suggestive of a hemorrhage, 
probably hemotrophic infarction, right middle cerebral artery 
territory."  A consultation record dated October 1993, shows 
that the veteran had a hemorrhage in August 1993 with left 
sided hemiparesis.  A progress note, also dated October 1993, 
reveals that the veteran was assessed with a hemotrophic CVA 
with residual left sided hemiparesis.  

A neuropsychology report, dated January 1994 is also of 
record.  That report shows that the veteran's present 
cognitive results were mostly within normal limits, with 
slight to mild deterioration of some functions.  The clinical 
impression was organic mental disorder, not otherwise 
specified, mild, and secondary to general cerebrovascular 
incident.  

The report of a September 1994 VA physical examination is 
also of record, and shows that the veteran's neurological and 
skin systems were clinically evaluated as normal.  

The record does not reflect that the veteran manifested 
porphyria cutanea tarda or peripheral neuropathy to any degree 
within one year from his active service in Vietnam, or that he 
has since manifested a "soft- tissue sarcoma".  Accordingly, 
service connection for these disorders, on a presumptive 
basis, must necessarily be denied.  38 C.F.R. §§ 3.307, 3.309 
(1998).

Additionally, in considering the appellant's claim on a 
direct basis, the Board finds that the evidence does not 
demonstrate that he currently manifests any disorders, 
including a porphyria cutanea tarda disorder, a peripheral 
neuropathy disorder, or a soft-tissue sarcoma, that are shown 
to be related to his active service.  

We note that the veteran has averred that he has disabilities 
that are related to Agent Orange exposure, specifically, a 
porphyria cutanea tarda disorder, a peripheral neuropathy 
disorder, and a soft-tissue sarcoma disorder.  However, we 
also must point out that he has not indicated that he has any 
medical training or expertise that would permit him to render 
an opinion as to the nature or etiology of his current 
disorder.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  The veteran has not referenced any known 
or existing evidence that would trigger this duty to advise.  
In addition, in this case, the rating actions and statements 
of the case advised the veteran of the requirements of a 
well-grounded claim.

	
ORDER

A claim for entitlement to service connection for porphyria 
cutanea tarda is denied.

A claim for entitlement to service connection for soft tissue 
sarcoma is denied.  

A claim for entitlement to service connection for peripheral 
neuropathy is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  An eruption of tan or brown branny patches on the skin of the trunk, often appearing white, in contrast with 
hyperpigmented skin after exposure to the summer sun.  
  Weakness involving one side of the body.  STEDMANS' MEDICAL DICTIONARY, 26th Edition, Williams 
&Wilkins, Baltimore.  

